PER CURIAM.

Attorney disciplinary proceeding; disciplinary complaint dismissed.

On July 8, 1982, the Board of Attorneys Professional Responsibility (Board) filed a complaint alleging that Jack W. Van Metre, an attorney licensed to practice in Wisconsin since June, 1961, and who practices in Madison, was guilty of unprofessional conduct for having failed to diligently pursue a post-divorce matter on behalf of a client by whom he was retained to do so in September of 1979. It was alleged that such conduct constituted neglect of a legal matter, in violation of SCR 20.32(3) (1982).
The respondent filed an answer in which he denied the allegations of misconduct, and we referred the matter to the Hon. W.L. Jackman, reserve judge, as referee, pursuant to SCR 21.09 (4). Hearing was held on October 11, 1982, and the referee filed his report and recommendation with the court on October 22,1982.
In his report the referee found that in late January or early February of 1980, the client met with the respondent and the respondent’s law partner, at which meeting *446she agreed that the legal matter be referred to the respondent’s partner. Thereafter, the respondent’s partner assumed responsibility for the matter and, in April, 1980, served a set of interrogatories on the former spouse of the client and conducted negotiations with the former spouse’s attorney for modification of the divorce judgment. Continued dealings in the matter were conducted between the client and the respondent’s partner.
The referee concluded that when the respondent referred the legal matter to his partner with the client’s consent, the client knew that the primary responsibility for handling the representation was the partner’s. Consequently, the referee recommends that the disciplinary complaint against the respondent be dismissed.
We hereby adopt the findings, conclusions and recommendation of the referee, and it is ordered that the complaint in this matter is dismissed.